In a companion case, Cent. of Ga. R. R. Co. v. Harold Robins,95 So. 367.[1] we have held that the plaintiff, a minor son 15 years of age, could not recover as for an alleged breach of duty by defendant in allowing him to play upon defendant's unguarded turntable, in the course of which play he was injured. That conclusion is fatal to any right to recovery by the plaintiff in this case, who sues for damages for injuries suffered by himself as parent, founded upon the same alleged breach of duty.
For the reasons stated in the other case, the motion to strike the bill of exceptions must be overruled, and the judgment reversed, for refusal to give the general affirmative charge for defendant.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.